     Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 1 of 22




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

DAMIAN BAUSENWEIN,

                    Plaintiff,

              -v-                       3:19-CV-421

SNAP-ON INCORPORATED,
trading as Snap-On Tools, and
SNAP-ON EQUIPMENT, INC.,

                    Defendants.

--------------------------------

APPEARANCES:                            OF COUNSEL:

COZEN O’CONNOR LAW FIRM                 CHRISTOPHER C.
Attorneys for Plaintiff                   FALLON, JR., ESQ.
200 Four Falls Corporate Center
West Conshohocken, PA 19428

CHERUNDOLO LAW FIRM, PLLC               ROBIN C. ZIMPEL-FONTAINE,
Attorneys for Plaintiff                   ESQ.
AXA Tower One 15th Floor
100 Madison Street
Syracuse, NY 13202

RICCI TYRELL JOHNSON AND                JOHN E. TYRELL, ESQ.
   GREY
Attorneys for Defendants
1515 Market Street, Suite 1800
Philadelphia, PA 19102
     Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 2 of 22




PILLINGER MILLER TARALLO,                      KENNETH ALFRED
   LLC                                           KRAJEWSKI, ESQ.
Attorneys for Defendants
500 Corporate Parkway, Suite 106
Amherst, NY 14226

DAVID N. HURD
United States District Judge

                 MEMORANDUM-DECISION and ORDER

I. INTRODUCTION

   On April 8, 2019, plaintiff Damian Bausenwein (“Damian,” “Bausenwein,”

or “plaintiff”), a tire shop technician, filed this products liability action

against defendants Snap-On, Inc. and Snap-On Equipment, Inc. (collectively

“Snap-On” or “defendants”), a parent company and its affiliate that are

responsible for, inter alia, the design, manufacture, and sale of commercial

tire-changing machines.

   Bausenwein alleges that he was injured while changing a tire with one of

Snap-On’s machines because the product failed to include an important

safety mechanism. Plaintiff asserts claims for (1) negligence; (2) strict

products liability; and (3) breach of express and implied warranties.

   On January 28, 2021, Snap-On moved for summary judgment under

Federal Rule of Civil Procedure (“Rule”) 56. According to defendants,

Bausenwein has failed to marshal evidence from which a reasonable jury

could conclude that the alleged design defect was a substantial factor in


                                         -2-
     Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 3 of 22




causing his injuries. Plaintiff opposed and cross-moved for summary

judgment in his favor on his negligence and strict products liability claims.

The motions have been fully briefed and will be considered on the basis of the

submissions without oral argument.

II. BACKGROUND

   On December 24, 2014, B&D Exhaust Warehouse, Inc. (“B&D Exhaust”),

a mechanic shop in Binghamton, New York, purchased from Snap-On a

model EEWH312A tire-changing machine (the “312A Tire Changer”). Defs.’

Rule 7.1(a)(3) Statement (“Defs.’ Facts”), Dkt. No. 49-2 ¶¶ 10, 12.

   Commercial tire-changing machines manufactured by Snap-On and its

competitors are used by tire technicians to dismount and mount tires onto

automobile rims. As relevant here, the tire and rim are placed horizontally

onto the 312A Tire Changer, which loosely resembles a pedestal or turntable

that rotates to facilitate the process of changing out a tire.

   Unlike previous models manufactured and sold by Snap-On, the 312A Tire

Changer did not include a “safety restraint arm” as standard equipment. See

Defs.’ Facts ¶¶ 13, 17. The safety restraint arm swings over the pedestal or

turntable and is placed above a rim during inflation. As plaintiff explains,

this safety feature reduced the risk of injury from a catastrophic tire or rim

failure by keeping the wheel in place on the pedestal. Pl.’s Rule 7.1(a)(3)

Statement (“Pl.’s Facts”), Dkt. No. 50-3 ¶ 2.

                                       -3-
      Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 4 of 22




   Instead of a safety restraint arm, the 312A Tire Changer had a different

safety feature: a pressure-limiting device. Defs.’ Facts ¶ 14. This pressure

limiter worked by automatically stopping inflation once the pressure level

inside the tire reached 55 PSI. 1 Id. ¶ 15. In Snap-On’s view, the inclusion of

this pressure limiter made the older safety restraint arm a redundant safety

feature. Id. ¶ 16. Even so, Snap-On continued to offer the safety restraint

arm as an optional accessory for the 312A Tire Changer. Id. ¶¶ 16–17.

   On January 31, 2019, Damian and his father Henry were both working at

B&D Exhaust when a customer named Peter Basti came into the shop with

two tires and one rim. Defs.’ Facts ¶¶ 1, 29–30, 46. Mr. Basti asked plaintiff

and his father if they could demount the tire currently seated on the rim and

swap it with another tire he had brought in, which was rimless. Id.

   Bausenwein has no memory of the incident that followed. Defs.’

Facts ¶¶ 27–28. However, according to plaintiff’s father Henry, the two of

them agreed to Mr. Basti’s request. See id. ¶ 31. After all, plaintiff testified

that he had used the 312A Tire Changer “at least 800 times” without any

problems. Id. ¶ 53. Plaintiff and his father took Mr. Basti’s tires and the rim

to the 312A Tire Changer. Id. ¶ 31. They demounted the first tire and

mounted the second tire onto the rim. Id. ¶¶ 31–32. They also managed to



   1 PSI is an abbreviation for a unit of measurement known as “pound-force per square inch.” PSI
is a common unit for measuring pressure.

                                              -4-
      Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 5 of 22




inflate the new tire up to 45 PSI, turn off the air hose, and disconnect the

hose from the tire. Id. ¶¶ 33–34.

   The parties agree that the only thing left to do at this point in the process

was to release the newly inflated tire from the 312A Tire Changer, set it on

the ground, and return it to the customer. Defs.’ Facts ¶ 35. Henry testified

that he turned his back on the 312A Tire Changer and left his son to handle

these final steps in the process. See id. As he walked away from the

machine, Damian’s father heard an “explosion.” Id. ¶ 37. Henry turned back

toward plaintiff and the 312A Tire Changer, where he saw the tire and

plaintiff “fly in the air.” Id. ¶ 38. Plaintiff suffered injuries to his face and

arm as a result of the explosion. 2 Pl.’s Facts ¶ 14; see also Compl. ¶ 40

(alleging “devastating injuries” including “multiple fractures and displaced

teeth and a [collapsed lung]”).

   Donald Markoff, another customer in the shop at the time of the incident,

also testified that he heard a loud bang and saw a “tire fly vertically off a tire

machine.” Defs.’ Facts ¶ 40. According to Mr. Markoff, he saw plaintiff

standing in front of, and facing, the 312A Tire Changer just prior to the

explosion. Id. ¶ 41. In fact, Mr. Markoff testified that plaintiff was leaning

over the tire with his face near the edge of the rim. Id. ¶¶ 42–43. Mr.



   2 Expert examination later revealed that the tire was 45 years old at the time of the explosion,
roughly 35 years beyond its recommended service life.

                                                -5-
     Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 6 of 22




Markoff further testified that plaintiff’s left hand was holding the edge of the

tire. Id. ¶ 44. Mr. Basti, the owner of the tires and rim, did not see the

accident either. Id. ¶ 46. However, both he and Matthew Fiato, a friend who

was present at B&D Exhaust at the time, testified that plaintiff was standing

in front of the 312A Tire Changer just before the explosion. Id. ¶¶ 46–47.

   Snap-On contends that Bausenwein’s body position at the time of the

accident is relevant to his assertion that the inclusion of a safety restraint

arm on the 312A Tire Changer would have prevented the accident or reduced

his injuries. As defendants explain, the foot pedal used for inflation is located

on the left side of the machine. Defs.’ Facts ¶ 48.

   In Snap-On’s view, the safety restraint arm only provides protection

during the inflation process. Defs.’ Facts ¶ 50. Because inflation had already

been completed and Bausenwein was standing in front of the machine at the

time of the explosion, Snap-On argues that a safety restraint arm would not

have protected plaintiff anyway. Id.

   Bausenwein, for his part, acknowledges that the safety restraint arm

would eventually have to be moved out of the way in order to remove the tire

from the machine and complete the job. Pl.’s Response to Defs.’ Facts, Dkt.

No. 50-2 ¶¶ 51–52. However, according to plaintiff, the safety restraint arm

found on previous models of the tire-changing machine must remain in place

until a set of clamps that hold the rim on the machine are removed. Id.

                                       -6-
     Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 7 of 22




According to plaintiff, these clamps were still engaged at the time of the

explosion. See id.

III. LEGAL STANDARD

   The entry of summary judgment is warranted “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). An issue of fact is

material for purposes of this inquiry if it “might affect the outcome of the suit

under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). And a dispute of material fact is genuine “if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.

   In assessing whether there are any genuine disputes of material fact,

“a court must resolve any ambiguities and draw all inferences from the facts

in a light most favorable to the nonmoving party.” Ward v. Stewart, 286 F.

Supp. 3d 321, 327 (N.D.N.Y. 2017) (citation omitted). Summary judgment is

inappropriate where a “review of the record reveals sufficient evidence for a

rational trier of fact to find in the [non-movant’s] favor.” Treglia v. Town of

Manlius, 313 F.3d 713, 719 (2d Cir. 2002) (citation omitted).

IV. DISCUSSION

   Snap-On argues that Bausenwein’s complaint must be dismissed because

he has failed to offer any evidence to establish that the safety restraint arm

would have been engaged at the precise time of the accident. Defs.’ Mem.,

                                       -7-
     Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 8 of 22




Dkt. No. 49-3 at 6–7. 3 Defendants further argue that plaintiff’s (1) breach-of-

warranty claims are untimely; and any (2) punitive damages request should

be dismissed as unsupported by the evidence. Id. at 7–8.

   “In New York, a plaintiff injured by an allegedly defective product may

seek recovery against the manufacturer on the basis of any one or more of

four theories of liability, including contract (express or implied), negligence,

or strict products liability.” Monell v. Scooter Store, Ltd., 895 F. Supp. 2d

398, 410 (N.D.N.Y. 2012) (D’Agostino, J.) (cleaned up). “Although the

available defenses and applicable limitations principles of the various

liability theories differ, there can be a high degree of overlap between the

substantive aspects of the causes of action.” Id.

   A. Products Liability & Negligence

   Bausenwein’s complaint asserts separate claims for negligence (Count

One) and products liability (Count Two) based on an alleged design defect;

i.e., Snap-On’s failure to include a safety restraint arm on the 312A Tire

Changer. Compl. ¶¶ 22–33, ¶¶ 34–46.




   3 Pagination corresponds to CM/ECF.


                                         -8-
       Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 9 of 22




    1. Products Liability 4

    “A defectively designed product is one which, at the time it leaves the

seller’s hands, is in a condition not reasonably contemplated by the ultimate

consumer and is unreasonably dangerous for its intended use; that is one

whose utility does not outweigh the danger inherent in its introduction into

the stream of commerce.” Oden v. Boston Sci. Corp., 330 F. Supp. 3d 877, 888

(E.D.N.Y. 2018) (quoting Scarangella v. Thomas Built Buses, Inc., 717 N.E.2d

679, 681 (N.Y. 1999)). “Ultimately, the inquiry in a design defect case

requires a fact finder to make a judgment about the manufacturer’s judgment

in choosing to design a product in a certain way.” Colon ex rel. Molina v. BIC

USA, Inc., 199 F. Supp. 2d 53, 83 (S.D.N.Y. 2001) (cleaned up).

    “Under New York law, a plaintiff asserting a claim for defective design

must show that (1) the product, as designed, posed a substantial likelihood of

harm; (2) it was feasible to design the product in a safer manner; and (3) the

defective design was a substantial factor in causing the plaintiff’s

injury.” Rupolo v. Oshkosh Truck Corp., 749 F. Supp. 2d 31, 42 (E.D.N.Y.

2010) (citing Colon, 199 F. Supp. 2d at 84).


    4 “There are three types of defects recognized under New York law: (1) design defects; (2)
manufacturing defects; and (3) defective or inadequate warnings.” Lara v. Delta Int’l Mach. Corp.,
174 F. Supp. 3d 719, 740 (E.D.N.Y. 2016). “In design defect cases, the alleged product flaw arises
from an intentional decision by the manufacturer to configure the product in a particular way. In
contrast, in strict products liability cases involving manufacturing defects, the harm arises from the
product’s failure to perform in the intended manner due to some flaw in the fabrication process. In
the latter class of cases, the flaw alone is a sufficient basis to hold the manufacturer liable without
regard to fault.” Denny v. Ford Motor Co., 662 N.E.2d 730, 735 n.3 (N.Y. 1995).

                                                  -9-
     Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 10 of 22




   “The first and second requirements for establishing a design defect claim

are often combined and referred to as ‘the risk-utility test.’” Rupolo, 749 F.

Supp. 2d at 42 (citation omitted). “Under this combined test, the plaintiff ‘is

under an obligation to present evidence that the product, as designed, was

not reasonably safe because there was a substantial likelihood of harm and it

was feasible to design the product in a safer manner.’” Id. (quoting Voss v.

Black & Decker Mfg. Co., 450 N.E.2d 204, 208 (N.Y. 1983)).

   “Under the third requirement, the plaintiff is required to show that the

defectively designed product caused his injury and that the defect was the

proximate cause of the injury.” Rupolo, 749 F. Supp. 2d at 42 (cleaned

up); see also Lara, 174 F. Supp. 3d at 740 (“In order to establish a prima facie

case [of design defect], the plaintiff must show that . . . the defectively

designed product was the actual and proximate cause of the plaintiff’s

injury.”).

   Snap-On contends that Bausenwein has failed to satisfy the third

requirement; i.e., causation. Defs.’ Mem. at 9–15. According to defendants,

“the safety restraint arm is designed to potentially prevent rim ejections

during inflation.” Id. at 12 (emphasis in original). As defendants explain,

the tire inflation process had already been completed at the time of the

explosion. Id. at 12–13. Because the restraint arm must always be moved

out of the way before the tire can be removed from the machine and returned

                                       - 10 -
     Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 11 of 22




to the customer, the notion that the safety restraint arm would have even

been engaged at the time of the explosion is based purely on speculation. See

id. at 14–15.

   Bausenwein responds by pointing to the testimony of his father Henry,

who testified that he would not have moved the safety restraint arm “until

the clamps were removed from the tire.” Pl.’s Opp’n, Dkt. No. 50 at 14–15.

Plaintiff also contends that the “clamps were still on the tire at the time of

the explosion.” Id. Thus, in plaintiff’s view, “there can be no question that

the safety restraint arm would have been in place and would have prevented

[plaintiff’s] injuries.” Id.

   In reply, Snap-On argues that there is no evidence at all that the clamps

were still engaged at the time of the explosion. Defs.’ Reply, Dkt. No. 51 at 7.

Even assuming otherwise, defendants argue that (a) disengaging the clamps

and (b) removing the safety restraint arm are two, distinct operations and

can be performed interchangeably. Id. at 8. Defendants reiterate that there

is simply no evidence in the record to establish that the safety restraint arm

would have been engaged at the time of the explosion. See id.

   Where, as here, the parties have cross-moved for summary judgment, a

reviewing court “must evaluate each party's motion on its own merits, taking

care in each instance to draw all reasonable inferences against the party

whose motion is under consideration.” Marcano v. City of Schenectady, 38 F.

                                      - 11 -
     Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 12 of 22




Supp. 3d 238, 246 (N.D.N.Y. 2014) (McAvoy, J.) (citation omitted). In

undertaking this analysis, it bears noting that “a district court is not required

to grant judgment as a matter of law for one side or the other.” Id.

   Upon review, both parties’ motions for summary judgment on the design

defect claim must be denied. Snap-On’s motion is based principally on

Bausenwein’s alleged lack of proof as to proximate causation. According to

defendants, plaintiff has not offered any evidence from which a reasonable

jury could conclude that the alleged design defect proximately caused the

explosion and his resulting injuries. In defendants’ view, “there is no

evidence to demonstrate that if the subject tire changer had been equipped

with the safety restraint arm, the safety restraint arm would have been in

place and engaged at the time of plaintiff’s accident.” Defs.’ Reply at 10.

   “The concept of proximate cause, or more appropriately legal cause, has

proven to be an elusive one, incapable of being defined to cover all

situations.” Derdiarian v. Felix Contracting Corp., 414 N.E.2d 666, 670 (N.Y.

1980) (citations omitted). “In everyday terms, the concept might be explained

as follows: Because the consequences of an act go endlessly forward in time

and its causes stretch back to the dawn of human history, proximate cause is

used essentially as a legal tool for limiting a wrongdoer’s liability only to

those harms that have a reasonable connection to his actions.” Laborers

Local 17 Health & Benefit Fund v. Philip Morris, Inc., 191 F.3d 229, 235 (2d

                                       - 12 -
     Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 13 of 22




Cir. 1999). Importantly, though, “[p]roximate cause requires only some direct

relation between the injury asserted and the injurious conduct alleged, and

excludes only those links that are too remote, purely contingent, or

indirect.” Staub v. Proctor Hosp., 562 U.S. 411, 419 (2011) (cleaned up).

   As relevant here, a products liability plaintiff is not required to show that

the alleged defect was “the sole or even dominant cause” of the injury;

instead, where “more than one factor operates separately or together with

others to cause an injury . . . , each may be a proximate cause if it is a

substantial factor in bringing about the injury.” Caruolo v. John Crane, Inc.,

226 F.3d 46, 56 (2d Cir. 2000) (citation omitted); see also Maxwell v.

Howmedica Osteonics Corp., 713 F. Supp. 2d 84, 91 (N.D.N.Y. 2010)

(Suddaby, J.) (“If there are multiple proximate causes, the test is whether the

defendant’s defective or unreasonably dangerous design was a ‘substantial

cause’ of the injury.”).

   Generally speaking, the “issue of whether a product is defectively designed

such that its utility does not outweigh its inherent danger is generally one

‘for the jury to decide . . . in light of all the evidence presented by both the

plaintiff and defendant.” Yun Tung Chow v. Reckitt & Colman, Inc., 950

N.E.2d 113, 116 (N.Y. 2011) (quoting Voss, 450 N.E.2d at 204); see also

Rupolo, 749 F. Supp. 2d at 42 (“Usually, whether or not a defect was indeed a

substantial factor is a matter for the trier of fact to decide.”).

                                        - 13 -
      Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 14 of 22




    “But—at least in federal court—a defendant need not prove a negative

when it moves for summary judgment on an issue that the plaintiff must

prove at trial.” Acquisto v. Manitowoc Co., Inc., 273 F. Supp. 3d 343, 348

(W.D.N.Y. 2017) (cleaned up). Instead, “[i]t need only point to an absence of

proof on plaintiff’s part, and, at that point, plaintiff must ‘designate specific

facts showing that there is a genuine issue for trial.’” Parker v. Sony Pictures

Ent., Inc., 260 F.3d 100, 111 (2d Cir. 2001) (quoting Celotex Corp. v. Catrett,

477 U.S. 317, 324 (1986)).

    Bausenwein’s design defect claim is based on the absence of a particular

safety feature: the safety restraint arm. 5 Thus, plaintiff must point to some

evidence from which a reasonable jury could conclude that the safety

restraint arm (if included in the 312A Tire Changer’s design) would have still

been engaged at the time of the explosion; i.e., that the alleged defect in the

design of the product—the absence of the restraint arm—was a “substantial

factor causing the plaintiff’s injury.”

    Bausenwein himself has no memory of the injury or of any of the events

leading up to the explosion. Plaintiff has admitted for the purpose of


    5 In other words, plaintiff’s claim is not based purely on the circumstantial approach to products
liability recognized under New York law. Speller ex rel. Miller v. Sears, Roebuck & Co., 790 N.E.2d
252, 254–55 (N.Y. 2003). Under that approach, a plaintiff is not required to identify a specific defect
if he can “prove that the product did not perform as intended and exclude all other causes for the
product’s failure that are not attributable to defendants.” Id. at 255. For instance, in Speller the
plaintiffs alleged that faulty wiring in a refrigerator had caused a fire that destroyed their home. Id.
at 254. Because the allegedly faulty wire had been destroyed in the ensuing fire, the plaintiff sought
to prove their claim under a circumstantial theory. Id.

                                                 - 14 -
    Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 15 of 22




summary judgment that he and his father finished inflating the tire and

disconnected the air hose before the explosion occurred. Pl.’s Response to

Defs.’ Facts ¶¶ 33–34. Plaintiff also concedes that the only thing(s) left to do

at that point in the process was to release the tire from the 312A Tire

Changer, place the tire on the ground, and return it to the customer.

   To complete the tire removal process, the parties agree that the safety

restraint arm must eventually be swung out of the way before the tire can be

removed from the pedestal. Because inflation had been completed and

Bausenwein was in the process of removing the tire from the machine,

Snap-On argues that the safety restraint arm would not have protected him.

   In response, Bausenwein has offered two pieces of evidence in an effort to

establish a jury question on this causation requirement. First, plaintiff has

offered the testimony of his father Henry, who testified that he always

removes the clamps from the tire before removing the safety restraint

arm. Ex. K to Krajewski Aff. (“Henry Dep.”), Dkt. No. 49-15 at 28:20–29:13.

   However, this testimony appears to be a description of Henry’s own,

personal practice when he removes a tire from the 312A Tire Changer. But

that is not what occurred in this case. Henry testified that he left Damian to

handle the task of releasing the tire, removing it from the machine, and

returning it to the customer. In fact, Henry testified that he had already

turned his back and begun walking away from the machine at the time of the

                                      - 15 -
      Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 16 of 22




explosion. Defs.’ Facts ¶ 37. So Henry did not directly observe what

happened. Nor did any of the other customers in the shop. Id. ¶¶ 40–47.

   Second, Bausenwein has offered a photograph of a rusty, damaged area of

a tire rim. Ex. F to Fallon Aff., Dkt. No. 50-10. According to plaintiff’s

attorney’s affirmation, this photograph “demonstrates the damage that was

caused to the inside of the rim by those claims that had not yet been

released.” Fallon Aff. ¶ 7. But plaintiff’s attorney is not in a position to

testify to that fact. So this photograph itself does not establish that the

clamps were engaged at the time of the explosion. 6

   Notably, however, a review of the record shows that Bausenwein’s father

Henry testified that he believed that Damian had not yet released the clamps

at the time of the explosion:

               Q. All right. When you turned, turned your back,
                  what did you – what was left for [plaintiff] to do?

               A. To go over, release the tire, and set it on the ground.

               Q. Okay. And what would you do to release the tire?

               A. Put your foot on the pedal, the – the last pedal on
                  the end releases the grips on the tire.

               Q. Do you know whether [plaintiff] released those
                  grips before the accident happened?

               A. To my knowledge I would say no.

   6 Plaintiff might have been able to establish this connection with expert testimony, but a review
of plaintiff’s opposition memorandum did not reveal any citation to an expert in support of this
assertion.

                                                - 16 -
    Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 17 of 22




            Q. Okay. What makes you say no?

            A. The cuts in the tire from the grips. Because there’s
               four cuts in the tire in the rim from the grips
               (indicating). Someone had shown that it was still
               connected there.

Henry Dep. at 28:12–28:19. Again, though, Henry has admitted he did not

observe what happened after he completed the inflation process and turned

his back on the machine. So Henry’s belief borders on speculation.

   Bausenwein’s experts also acknowledge that there is a dearth of evidence

on this particular element. One of plaintiff’s experts admitted that

disengaging the safety restraint arm and disengaging the clamps are two

different operations. Ex. P to Krajewski Aff. (“Spadone Dep.”), Dkt. No. 49-20

at 48:20–48:25. And another of plaintiff’s experts conceded that he was

unaware of any evidence that would indicate the safety restraint arm would

have been in place at the time of the accident. Ex. Q to Krajewski Aff. (“Bair

Dep.”), Dkt. No. 49-21 at 92:18–93:2.

   Even so, neither party has established its entitlement to judgment as a

matter of law on this particular issue. Both parties agree that the end goal of

the tire-changing process is to return the tire to the customer. That requires

the technician to eventually remove the tire from the tire-changing machine.

To that end, Bausenwein has admitted that the process of inflation was



                                        - 17 -
    Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 18 of 22




already completed and that he was somewhere in the process of removing the

tire from the 312A Tire Changer at the time of the explosion.

   Thus, to show that the absence of the safety restraint arm was a

“substantial factor” causing his injury at that point, plaintiff needs some

evidence that the safety restraint arm would have still been engaged during

this tire removal process, or perhaps some evidence that the safety restraint

arm was also designed to protect a user when mounting and/or dismounting a

tire from the machine.

   Bausenwein’s showing on this point is not particularly persuasive. But

viewing the facts in the light most favorable to him, a reasonable jury could

conclude that the explosion occurred at a moment in time when the safety

restraint arm would still have been engaged. Accordingly, summary

judgment on plaintiff’s design defect claim must be denied.

   2. Negligence

   “To make out a prima facie case for negligence in New York, a plaintiff

must show (1) that the manufacturer owed plaintiff a duty to exercise

reasonable care; (2) a breach of that duty by failure to use reasonable care so

that a product is rendered defective; i.e., reasonably certain to be dangerous;

(3) that the defect was the proximate cause of the plaintiff’s injury; and

(4) loss or damage.” Simon v. Smith & Nephew, Inc., 990 F. Supp. 2d 395,

406 (S.D.N.Y. 2013).

                                      - 18 -
     Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 19 of 22




   “Traditionally, the New York Court of Appeals has held that negligence

and strict liability provide distinct forms of relief in products liability.”

Jarvis v. Ford Motor Co., 283 F.3d 33, 63 (2d Cir. 2002) (citation omitted).

More recently, however, New York courts have considered “strict products

liability and negligence claims to be functionally synonymous.” Almonte v.

Averna Vision & Robotics, Inc., 128 F. Supp. 3d 729, 754 n.20 (W.D.N.Y.

2015) (cleaned up).

   Upon review, Snap-On’s motion for summary judgment on this claim must

be denied for the same reason it was denied on Bausenwein’s design defect

claim. Accordingly, summary judgment on this claim will also be denied.

   B. Breach of Express and Implied Warranties

   Bausenwein’s complaint also asserts a claim for breach of express and

implied warranties (Count Three). Compl. ¶¶ 47 –60. This claim must be

dismissed. As an initial matter, Bausenwein abandoned this claim because

he failed to address Snap-On’s argument in favor of dismissal. Frantti v.

New York, 414 F. Supp. 3d 257, 291 (N.D.N.Y. 2019) (citation omitted).

   Even assuming otherwise, this claim is also time-barred by the applicable

statute of limitations. “Under New York law, the usual limitations period for

breach-of-warranty claims is four years from the date when tender of delivery

is made.” Gelber v. Stryker Corp., 788 F. Supp. 2d 145, 166 (S.D.N.Y.

2011). There are exceptions to this general rule, see, e.g., id. (explaining the

                                        - 19 -
      Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 20 of 22




accrual rules surrounding future performance), but neither party has invoked

them in this litigation. “This rule is equally applicable to suits by a party not

in privity with the manufacturer.” Vanata v. Delta Int’l Mach. Corp., 269

A.D.2d 175, 176 (N.Y. App. Div. 1st Dep’t 2000).

    Snap-On delivered the 312A Tire Changer to B&D Exhaust on December

24, 2014. Defs.’ Facts ¶ 12. Bausenwein filed his complaint four years and

three months later on April 8, 2019. Dkt. No. 1. Accordingly, defendants’

motion for summary judgment on plaintiff’s breach-of-warranty claim will be

granted.

    C. Punitive Damages 7

    As a final matter, Snap-On contends that Bausenwein’s request for

punitive damages should be dismissed. Defs.’ Mem. at 15–20. “The standard

for an award of punitive damages in New York is a demanding one.” West v.

Goodyear Tire & Rubber Co., 973 F. Supp. 385, 387 (S.D.N.Y. 1997). “The

nature of the conduct which justifies an award of punitive damages has been

variously described, but, essentially, it is conduct having a high degree of

moral culpability which manifests a conscious disregard of the rights of

others or conduct so reckless as to amount to such regard.” Home Ins. Co. v.




    7 Snap-On correctly notes that punitive damages are a type of remedy, not a separate cause of
action. See, e.g., Tears v. Boston Sci. Corp., 344 F. Supp. 3d 500, 517 (S.D.N.Y. 2018.

                                                 - 20 -
      Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 21 of 22




Am. Home Prods. Corp., 75 N.Y.2d 196, 203 (N.Y. 1990) (cleaned up). 8 “Such

conduct need not be intentionally harmful but may consist of actions which

constitute willful or wanton negligence or recklessness.” Id.

   A review of the record on summary judgment suggests Bausenwein will be

unable to offer evidence that warrants a jury charge on punitive damages.

However, it cannot be said as a matter of law that punitive damages would be

unavailable on this fact pattern. Accordingly, this branch of Snap-On’s

motion will be denied without prejudice to renew at trial.

V. CONCLUSION

   A jury must decide whether Bausenwein’s injuries are traceable to the

absence of the safety restraint arm. However, plaintiff’s breach-of-warranty

claims must be dismissed.

   Therefore, it is

   ORDERED that

   1. Snap-On’s motion for summary judgment is GRANTED in part and

DENIED in part;

   2. Bausenwein’s cross-motion for summary judgment is DENIED;




   8 In Home Ins. Co., the New York Court of Appeals concluded that punitive damages were
available under New York in a products liability claim based on a failure to warn. 75 N.Y.2d at
204. However, the Court seemed to leave open the question of whether punitive damages would be
appropriate in other types of products liability litigation, such as design defect cases. See id.

                                               - 21 -
    Case 3:19-cv-00421-DNH-ML Document 52 Filed 03/29/21 Page 22 of 22




  3. Bausenwein’s breach-of-warranty claims (Count Three) are

DISMISSED; and

  4. Bausenwein’s design defect and negligence claims remain for trial.

  The Clerk of the Court is directed to terminate the pending motions.

  IT IS SO ORDERED.




Dated: March 29, 2021
       Utica, New York.




                                   - 22 -
